DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 19 is  not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is directed to a method claim.
Claims 1-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim limitations “database” and “processor provide sufficient structure to perform all claimed limitations.
Claim 20 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is directed to an article of manufacture claim.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koba (U.S. Pat. No. 6,222,947 Bl, Art of record IDS filed on 10/30/2019, referred as Koba hereinafter).

a database configured to store a set of images associated with an asset (see storage device 6 shown in figure 1, col. 3 ln. 27-31); and
a processor (see CPU 2 of figure 1 and col. 3 ln. 20-24) configured to generate an image comprising a requested view of the asset using at least a subset of the set of images associated with the asset (see col. 4 ln. 49-58: user request is to modify the provided pages so the modified pages are user requested view), wherein the requested view of the asset does not already exist in the database (see col. 4 ln. 49-58: user request is to modify the provided pages so the modified pages are user requested views which are not already exist in the database).
Regarding claim 2, Koba further teaches 2. The system of claim 1, wherein the set of images comprises images of the asset having different perspectives (see figures 5C-6B: difference perspectives are presented in each page which (i)includes a different numbers of images (figures 5C-5E) and (ii) has a different proportional images (figure 5F: in page 1 has 3 images and image 1 is the largest image; page 2 has 4 images and image 5 is a smallest image).
Regarding claim 3, Koba further teaches wherein the set of images comprises images of the asset having different perspectives than the requested view (see col. 4 ln. 49-58: user request is to modify the provided pages so the modified pages are the user requested views which are different than the images of the asset in the database).
Regarding claim 4, Koba further teaches wherein camera characteristics are stored for each perspective of the asset in the set of images and include one or more of: position, orientation, rotation, angle, depth, focal length, aperture, zoom level, and lighting information (see col. 3 ln. 10-19 and 49-55; col. 4 ln. 13-16; col. 5 ln. 42-47; col. 5 ln. 62 to col. 6 ln. 2; and figure 5F: different orientation in image 7 (portrait) and image 8 (landscape)).

Regarding claim 6, Koba further teaches wherein the processor is further configured to select a prescribed number of images of the asset having different perspectives to include in the subset (see figures 5C-6B: difference perspectives are presented in each page which (i)includes a different numbers of images (figures 5C-5E) and (ii) has a different proportional images (figure 5F: in page 1 has 3 images and image 1 is the largest image; page 2 has 4 images and image 5 is a smallest image).
Regarding claim 7, Koba further teaches wherein the set of images comprises reference views of the asset (see (see col. 4 ln. 49-56: pages before being modified include set of images having reference view of the asset (original view of image, for example)) and images encoding metadata (see col. 3 ln. 10-19 and 49-55; col. 4 ln. 13-16; col. 5 ln. 42-47; col. 5 ln. 62 to col. 6 ln. 2; and figure 5F: different orientation in image 7 (portrait) and image 8 (landscape). These captured information generated at the image input means (scanner or digital camera) are encoded into image metadata which is inherently included in Koba).
Regarding claim 8, Koba further teaches wherein the requested view comprises one or more of arbitrary camera characteristics, lighting, and textures (see col.. 4 ln.28-44: photo date information, seasonal background image and color as operator’s requested view).

Regarding claim 10, Koba further teaches wherein the set of images includes versions of images having different resolutions (see col. 5 ln. 8-12: low resolution before original image (high resolution).
Regarding claim 11, Koba further teaches wherein the set of images includes versions of images having different bit depths (see col. 5 ln. 8-12: low resolution (low bit depth) before original image (high bit depth)).
Regarding claim 12, Koba further teaches wherein the processor is further configured to scale quality of one or more images of the subset of images (see col. 5 ln. 8-12: low resolution  before original image (scaling resolution from low to high i.e., low quality to high quality).
Regarding claim 13, Koba further teaches wherein to scale quality comprises to scale resolution (see col. 5 ln. 8-12: low resolution before original image (scaling resolution)).
Regarding claim 14, Koba further teaches wherein to scale quality comprises to scale bit depth depths (see col. 5 ln. 8-12: low resolution (low bit depth) before original image (high bit depth)).
Regarding claim 15, Koba further teaches wherein the generated image comprising the requested view has a quality that is based at least in part on a number of reference images of the asset having different perspectives included in the subset (see col. 4 ln. 49-58: modified pages (requested view) comprising a number of images which have difference perspectives).
Regarding claim 16, Koba further teaches wherein the generated image comprising the requested view has a quality that is based at least in part on resolutions of images comprising the 
Regarding claim 17, Koba further teaches wherein the generated image comprising the requested view has a quality that is based at least in part on bit depths of images comprising the subset (see col. 4 ln. 49-58: modified pages (requested view) comprising a number of images which have difference perspectives; figure 5F: in page 1 has 3 images and image 1 is the largest image (high resolution i.e., high bit depth) and page 2 has 4 images and image 5 is a smallest image (low resolution i.e., low bit depth)).
Regarding claim 19, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 19 is also rejected for the same reasons as above.
Regarding claim 20, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 19 is also rejected for the same reasons as above.  Koba further teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (see col. 1 ln. 20-27: CPU, memory, program; col. 11 ln. 62-64).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koba.
The advanced statements with regard to Koba as applied to claims 1-7 and 19-20 above are incorporated hereinafter.
Regarding claim 18, Koba does not teach wherein the processor is further configured to deliver the generated image comprising the requested view with progressive delivery of quality.
However, using progress delivery is well known in the art (Official Notice).
The advantage of using progress delivery is to allow image to be partially displayed with partially received data.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one ordinary skill in the art to incorporate such progress deliver in combination with  Koba for that reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DMD
3/2021

/DUY M DANG/Primary Examiner, Art Unit 2667